NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



WILLIE JEFFERSON,                  )
                                   )
           Petitioner,             )
                                   )
v.                                 )                 Case No. 2D18-3646
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed December 28, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; William H.
Burgess, III, Judge.

Bob Dillinger, Public Defender, and Russell
B. Greene, Assistant Public Defender,
Clearwater, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Respondent.



BADALAMENTI, Judge.

               Willie Jefferson petitions this court for a writ of prohibition seeking review

of the trial court's order summarily denying his motion to dismiss asserting Stand Your

Ground immunity from prosecution under sections 776.012(2) and 776.032(1), Florida

Statutes (2017). Interpreting the recently amended section 776.032, the Stand Your
Ground statute, the trial court held that petitioner's mere claim of entitlement to immunity

in a motion to dismiss was insufficient to trigger the State's burden to overcome the

claim by clear and convincing evidence. In so holding, the trial court reasoned that "the

[S]tate was not required to present any evidence" at an evidentiary hearing to overcome

petitioner's Stand Your Ground immunity claim until petitioner presented evidence

sufficient to raise a prima facie claim. We hold that the procedure employed by the trial

court to deny petitioner Stand Your Ground immunity from criminal prosecution

departed from the essential requirements of the law. We thus grant the petition under

our certiorari jurisdiction and quash the trial court's order. As will be explained, section

776.032(4) requires the trial court to first determine the facial sufficiency of a petitioner's

motion to dismiss asserting a claim for Stand Your Ground immunity, and, if it finds the

motion facially sufficient, to then conduct an evidentiary hearing where the State will

have the burden to overcome the petitioner's claim by clear and convincing evidence.

                                        Background

              In a criminal information, the State charged that petitioner committed

second-degree murder of his roommate on September 2, 2017. Petitioner filed a

motion to dismiss pursuant to Florida Rule of Criminal Procedure 3.190(b), asserting

Stand Your Ground immunity from prosecution because he acted in justifiable self-

defense, as defined in section 776.012, in stabbing his roommate.1


              1Section 776.012(2) provides that "[a] person is justified in using or
threatening to use deadly force if he or she reasonably believes that using or
threatening to use such force is necessary to prevent imminent death or great bodily
harm to himself or herself or another or to prevent the imminent commission of a
forcible felony."



                                             -2-
              Specifically, the motion asserted that petitioner and his roommate

"frequently had alcohol infused arguments" and that during these arguments his

roommate regularly armed himself with a baseball bat and threatened to kill petitioner.

Because of his roommate's behavior, petitioner kept a knife on his bedside table. As for

the day of the events underpinning petitioner's second-degree murder charge, petitioner

claimed that he awoke in his bedroom to discover his intoxicated roommate's hand in

petitioner's pants pocket, where petitioner kept his money. This triggered a physical

struggle between petitioner and his roommate. Petitioner claimed that his roommate

was on top of him when they both reached for petitioner's knife. He further claimed that

he feared for his life as they struggled over the knife. The struggle continued

throughout the residence. While in the living room area, the roommate threatened to

throw boiling hot tea at petitioner. The struggle made its way to the backyard, where

the men lost their balance and fell to the ground. In the process of falling to the ground,

petitioner gained control of the knife and stabbed his roommate, causing the

roommate's death. He claimed that he went to the front of the house and flagged down

several people to call law enforcement and medical personnel. Petitioner claimed that it

was his "firm belief at the time, and remains so to this day, that if he had not killed [his

roommate] on September 2, 2017, then [his roommate] would have killed him." The

motion further asserted:

                     The [S]tate will not be able to present any witnesses
              to the altercation, as there are none. A video surveillance
              tape will be presented that shows the very end of the
              altercation as the two of them spill out of the back door of the
              house, but nothing in regards to the issue of self-defense is
              proven by the video. The only facts that the [S]tate will be



                                             -3-
              able to prove are that [the roommate] is in fact dead and that
              [petitioner] is the one who killed him. Because the [S]tate is
              not able to meet their burden of clear and convincing
              evidence, [petitioner] is entitled to immunity from prosecution
              and therefore the information in this case should be
              dismissed.

              The trial court heard argument on the procedure that should be employed

pursuant to the newly amended section 776.032 at a Stand Your Ground evidentiary

hearing. Petitioner's counsel argued that section 776.032(4) requires only that

petitioner raise a prima facie claim of self-defense immunity. Because, petitioner's

counsel argued, petitioner's motion raised a facially sufficient prima facie claim, the

burden was on the State to overcome that claim by clear and convincing evidence.

              The State responded that the filing of the motion to dismiss pursuant to

section 776.032 put petitioner's credibility at issue. Accordingly, the State asserted,

petitioner must testify under oath and be subject to cross-examination by the State at an

evidentiary hearing. This prompted the trial court to ask petitioner's counsel the

following question: "[I]f it's the defendant who makes the assertion, why isn't that a

waiver of immunity in its cross-examination?" Petitioner's counsel explained that before

section 776.032 was amended in 2017, the accused had the burden of proving his

entitlement to Stand Your Ground immunity at a hearing on the motion to dismiss. This

burden, petitioner's counsel explained, left many with a choice between a statutory right

to immunity and a constitutional right against self-incrimination. According to petitioner's

counsel, by amending section 776.032 in 2017 to place the burden on the State "to

overcome" a criminal defendant's prima facie claim of immunity, the legislature




                                            -4-
eliminated a criminal defendant's evidentiary burden to prove his entitlement to Stand

Your Ground immunity from criminal prosecution.

              The trial court then set forth its interpretation of section 776.032(4) as

follows:

              Well, I'll tell you, the impression I got is that you raise your
              claim and the State gets to challenge the legal sufficiency of
              the claim. And if it's somebody other than your client who
              swears to what the facts are, that's good. But if your client is
              the one who does it, then I think it's a waiver of immunity to
              the extent that the claim is submitted and to the extent
              necessary to disprove the claim. . . .

                        So in this case, if your client swears to the facts that
              it's -- to show a prima -- to make a prima facie claim, I think
              the State gets to question that . . . I think it's a two-step
              process.

                      If the Court rules on it that it is a prima facie claim,
              then I think we go to the next stage [where] the State gets to
              come in and rebut [the claim].

Petitioner's counsel responded that petitioner would not testify at the hearing and that

he would rely on the four corners of the motion unless the State was prepared to

present witnesses. The trial court subsequently denied petitioner's motion to dismiss in

a written order as follows:

                      IT IS FURTHER ORDERED that the [petitioner] is
              required to present evidence prior to the State at a hearing
              for immunity. The State carries no burden at a pre-trial
              hearing for immunity until the defense presents evidence
              subject to cross examination that establishes a prima facie
              claim. This evidence must be in the form of testimony or
              physical evidence and must be subject to cross examination
              by the [S]tate in order to establish that a claim for immunity
              is valid. A written motion on its face is legally insufficient to
              raise a prima facie claim for immunity. A written motion that
              is sworn to by the [petitioner], without live testimony in court



                                             -5-
              subject to cross examination, is legally insufficient to raise a
              prima facie claim for immunity. The [petitioner] in this case,
              having presented no evidence or testimony at the hearing for
              immunity, did not establish a prima facie claim for immunity
              and the [S]tate was not required to present any evidence.

He subsequently filed a petition for writ of prohibition in our court.

                                 Certiorari Jurisdiction

             As an initial matter, prohibition is the appropriate remedy when the

appellate court determines on the merits that the defendant is entitled to immunity under

the Stand Your Ground law, the reason being that the lower court has no authority to

proceed against an immunized defendant. See Little v. State, 111 So. 3d 214, 216 n.1

(Fla. 2d DCA 2013) (explaining that "the supreme court has consistently held" that

prohibition "is an appropriate vehicle to review orders denying motions to dismiss

criminal prosecutions based on immunity"). Here, however, petitioner challenges

the procedure the circuit court employed in denying his motion to dismiss, the upshot of

which was that the court denied the motion without requiring the State to put on

evidence. Consequently, we cannot discern whether petitioner is entitled to immunity

on the merits, and therefore prohibition is not the proper vehicle to review the alleged

error.

             Rather, the trial court's ruling in this case is more properly the subject of a

proceeding in certiorari. Although orders denying motions to dismiss based on

grounds other than immunity do not normally invoke our certiorari jurisdiction, petitioner

complains that the ruling at issue has deprived him of a proper hearing on his claim to

immunity from prosecution pursuant to section 776.032(4). Accordingly, we consider




                                             -6-
his petition under our certiorari jurisdiction. See Fla. R. App. P. 9.040(c) ("If a party

seeks an improper remedy, the cause shall be treated as if the proper remedy had been

sought; provided that it shall not be the responsibility of the court to seek the proper

remedy."); Horn v. State, 17 So. 3d 836, 837 (Fla. 2d DCA 2009) (reviewing trial court's

denial of Stand Your Ground immunity under certiorari jurisdiction, noting "we write to

discuss and approve of the trial court's procedures in determining that [petitioner] was

not entitled to immunity under section 776, Florida Statutes (2007)"); see also Pearlstein

v. Malunney, 500 So. 2d 585, 587 (Fla. 2d DCA 1986) (holding certiorari was

appropriate when necessary "for petitioners to receive the benefits conferred upon them

(and, in the estimation of the legislature, upon the citizens of Florida) by the statute" and

"relief by direct appeal would be no relief at all").

                                         Discussion

              Petitioner argues that the trial court erred by determining that the State

carried no evidentiary burden under section 776.032(4) until he first presented a prima

facie claim of entitlement to immunity by physical evidence or live testimony subject to

cross-examination proffered at a Stand Your Ground hearing. We agree.

              As an initial matter, we note that the trial court made no factual findings

below. Accordingly, we are presented with the interpretation of section 776.032, which

"is a purely legal matter and therefore subject to the de novo standard of review."

Kasischke v. State, 991 So. 2d 803, 807 (Fla. 2008) (quoting Kephart v. Hadi, 932 So.
2d 1086, 1089 (Fla. 2006)).




                                              -7-
              "The 'cardinal rule' of statutory construction is 'that a statute should be

construed so as to ascertain and give effect to the intention of the [l]egislature as

expressed in the statute.' " Dennis v. State, 51 So. 3d 456, 461 (Fla. 2010) (quoting

Reeves v. State, 957 So. 2d 625, 629 (Fla. 2007)). "[S]tatutory enactments are to be

interpreted so as to accomplish rather than defeat their purpose." Id. at 461 (alteration

in original) (quoting Reeves, 957 So. 2d at 629).

              " 'The starting point for [the] interpretation of a statute is always its

language,' so that 'courts must presume that a legislature says in a statute what it

means and means in a statute what it says there.' " Vargas v. Enter. Leasing Co., 993
So. 2d 614, 618 (Fla. 4th DCA 2008) (alteration in original) (quoting in part Garcia v.

Vanguard Car Rental USA, Inc., 510 F. Supp. 2d 821, 829-30 (M.D. Fla. 2007), aff'd,

540 F.3d 1242, 1246 (11th Cir. 2008)), approved, 60 So. 3d 1037 (Fla. 2011). We

discern legislative intent by analyzing the text of the statute, interpreting the words and

phrases penned by the legislature in accord with their plain and ordinary meanings.

See Baden v. Baden, 43 Fla. L. Weekly D2550, D2551 (Fla. 2d DCA Nov. 14, 2018).

And "when the language to be construed is unambiguous, it must be accorded its plain

and ordinary meaning." Brown v. State, 715 So. 2d 241, 243 (Fla. 1998). If a statute is

unambiguous, it is not the court's role to "look behind the statute's plain language or

employ principles of statutory construction to determine legislative intent." English v.

State, 191 So. 3d 448, 450 (Fla. 2016); see also Daniels v. Fla. Dep't of Health, 898 So.
2d 61, 65 (Fla. 2005) ("When the statutory language is clear, 'courts have no occasion

to resort to rules of construction—they must read the statute as written, for to do




                                             -8-
otherwise would constitute an abrogation of legislative power.' " (quoting Nicoll v. Baker,

668 So. 2d 989, 990-91 (Fla. 1996))).

                 A Brief History of Florida's Stand Your Ground Law

              As background, the Stand Your Ground statute was first enacted in 2005.

Ch. 05-27, § 4, at 200, Laws of Fla.; see also § 776.032, Fla. Stat. (2005) ("A person

who uses force as permitted in [section] 776.012, [section] 776.013, or [section] 776.031

is justified in using such force and is immune from criminal prosecution . . . ."). "The

statute effectively 'grants defendants a substantive right to assert immunity from

prosecution and to avoid being subjected to a trial.' " State v. Gallo, 76 So. 3d 407, 409

(Fla. 2d DCA 2011) (quoting Dennis, 51 So. 3d at 462). Previous versions of the statute

were silent as to the procedure that a trial court should follow when an accused

asserted his immunity from criminal prosecution pursuant to it. Responding to this

omission, the supreme court held that the accused initiates the process of asserting

immunity on the basis of section 776.032, as the petitioner did here, by filing a pretrial

motion to dismiss pursuant to Florida Rule of Criminal Procedure 3.190(b). Dennis, 51
So. 3d at 463.

              The text of prior versions of section 776.032 was also wholly silent as to

which party bore the evidentiary burden to prove or disprove an accused's assertion of

entitlement to Stand Your Ground immunity: was it the accused's burden to prove his

entitlement to immunity or the State's burden to disprove the accused's assertion of

entitlement to immunity? And section 776.032 was wholly silent as to what quantum of

evidentiary proof was required. See Bretherick v. State, 170 So. 3d 766, 775-76 (Fla.




                                            -9-
2015) (examining the development in the district courts of the burden of proof

requirement under the 2011 version of section 776.032).

              One quite obvious and common thread seen in the development of the

Stand Your Ground case law in the district courts of appeal, and ultimately the supreme

court, is the perceived impracticality of a procedure requiring the State to disprove the

immunity afforded by the Stand Your Ground statute. See id. at 777. Instead, the

courts explained that it was more practical for the person asserting an entitlement to

immunity to prove it up. See id. If the State was required to disprove an accused's

assertion of immunity, some argued, the State would be forced to conduct two trials

(one for pretrial immunity purposes and the second for the substantive trial) in a single

case, giving the accused a preview of the State's case. Id. Such a procedure could

lead to the waste of tax dollars for both the executive and judicial branches. See id. at

778 ("Requiring the State to prove its case twice would also cause a tremendous

expenditure of time and resources.").

              In 2015, the supreme court addressed these questions and concerns

under a previous version of section 776.032, holding that the accused had the burden to

both raise a claim of immunity and prove entitlement to immunity from criminal

prosecution by a preponderance of evidence. See Bretherick, 170 So. 3d at 779.

Justice Canady, joined by Justice Polston, dissented. The dissent emphasized that

placing the burden on the accused to provide evidentiary proof of his statutory

entitlement to immunity "has no basis in the text of the Stand Your Ground law." Id. at

780 (Canady, J., dissenting). The dissent reasoned that "[b]y imposing the burden of




                                           - 10 -
proof on the defendant at the pretrial evidentiary hearing, the majority substantially

curtails the benefit of the immunity from trial conferred by the [l]egislature under the

Stand Your Ground law." Id.

               Acknowledging the "majority's concern that placing the burden of proof on

the State in the pretrial evidentiary hearing will potentially result in 'two full-blown

trials,' " the dissent astutely recognized that this is a "matter for the [l]egislature to

consider and resolve." Id. And the dissent further noted that the majority's practical

concerns "cannot justify curtailing the immunity from trial under the Stand Your Ground

law for those individuals whose use of force or threat of force is legally justified under

the governing statutory standard." Id.

                    The Newly Added Text of Section 776.032(4)

               Having set forth this brief history of Florida's Stand Your Ground law, we

turn to the text of the recently amended section 776.032. During its 2017 session, the

legislature amended section 776.032 to include a new subsection which unambiguously

set forth that "the burden of proof is on the party seeking to overcome the immunity from

criminal prosecution." See ch. 2017-72, § 1, at 898-89, Laws of Fla. In full, the

subsection provides:

               (4) In a criminal prosecution, once a prima facie claim of self-
               defense immunity from criminal prosecution has been raised
               by the defendant at a pretrial immunity hearing, the burden
               of proof by clear and convincing evidence is on the party
               seeking to overcome the immunity from criminal prosecution
               provided in subsection (1).




                                             - 11 -
(Emphasis added.) As the First District recently explained, the 2017 amendment to

section 776.082 markedly "changed both the burden and quantum of proof required for

establishing entitlement to immunity." Boston v. State, 43 Fla. L. Weekly D2670, 2670

(Fla. 1st DCA Nov. 30, 2018).

              We agree with petitioner that the trial court erred by imposing an

evidentiary burden on petitioner to establish a "prima facie claim" of self-defense in

order to trigger the State's burden to "overcome" this claim "by clear and convincing

evidence," as it contravenes the plain and ordinary meaning of the text of section

776.032(4). As set forth in detail below, the trial court should have instead reviewed the

facial sufficiency of the immunity claim set forth in Petitioner's motion to dismiss. Cf.

Martin v. State, 43 Fla. Law Weekly D1016, 1016 (Fla. 2d DCA May 4, 2018) ("Thus, as

it now stands, the State bears the burden of disproving, by clear and convincing

evidence, a facially sufficient claim of self-defense immunity in a criminal prosecution.").

              By adding subsection (4) to section 776.032, the legislature set forth in no

uncertain terms that the "party seeking to overcome" the immunity from criminal

prosecution—the State—has the evidentiary "burden of proof" and that the quantum of

proof is "by clear and convincing evidence."

              The text of section 776.032(4) directs a party seeking immunity from

criminal prosecution to "raise[]" a "prima facie claim" of self-defense as described in

section 776.032(1). See § 776.032(4) (referring to section 776.032(1)'s inclusion of the

affirmative defenses of justifiable self-defense and use of force set forth in sections

776.012, .013, and .031). As an initial matter, section 776.032 does not define "raise,"




                                           - 12 -
"prima facie," or "claim." When a word or phrase in a statute is not expressly defined, it

is "appropriate to refer to dictionary definitions" in order to discern the plain and ordinary

meaning of that word or phrase. Sanders v. State, 35 So. 3d 864, 871 (Fla. 2010)

(quoting School Bd. of Palm Beach Cty. v. Survivors Charter Schools, Inc., 3 So. 3d
1220, 1233 (Fla. 2009)).

              A "claim" is defined as "[a] statement that something yet to be proved is

true," "[t]he assertion of an existing right," and "[a] demand for . . . a legal remedy to

which one asserts a right." Claim, Black's Law Dictionary (10th ed. 2014); see also The

American Heritage Dictionary, 340 (5th ed. 2011) (defining "claim" as "[a] statement of

something as a fact; an assertion of truth"). Consider the following statement: "I claim

that the car was speeding down the road." It is doubtful that one's claim that the car

was speeding down the road would ordinarily be understood in a conversation to mean

that the car was indeed speeding down the road. That is, it would make little sense for

the person to limit what he believes to be true by adding "claim" to the sentence. In

other words, if someone sought to convey that a car was speeding down the road, that

person would simply say, "The car was speeding down the road." There's no need to

"claim" it was if it was. With this ordinary understanding of "claim" in mind, the

legislature's inclusion of the word "claim" demonstrates its intent that the party seeking

immunity from criminal prosecution must merely assert it, not prove it; it is something

yet to be proven, a mere assertion of a statement without evidence to back up its

veracity.




                                            - 13 -
               Next, we address the type of claim that is yet to be proven: "a prima facie

claim." "Prima facie" is defined as "[s]ufficient to establish a fact or raise a presumption

unless disproved or rebutted; based on what seems to be true on first examination,

even though it may be later proved to be untrue." Prima facie, Black's Law Dictionary

(10th ed. 2014); see also The American Heritage Dictionary, 1398 (5th ed. 2011)

(defining "prima facie" as "[a]t first sight; before closer inspection"). So, the type of

claim yet to be proven as true is one that, on first examination, is presumed to be true

unless it is later disproved or rebutted. The phrase "prima facie claim," then, is an

assertion that, at first glance, is sufficient to establish a fact or right but is yet to be

disproved or rebutted by someone.

               The State asserts that the person—here, the petitioner—asserting the yet

to be proven immunity claim has the evidentiary burden to prove it. We need not look

further than the text of section 776.032(4) to reject that interpretation. First, we have

established that a "prima facie claim" is a fact or right that has yet to be disproven. But

there's additional text to support our rejection of the State's interpretation. Specifically,

by amending section 776.032 to add subsection (4), the legislature merely required that

"a prima facie claim of self-defense immunity from criminal prosecution . . . be[] raised

by the defendant at a pretrial immunity hearing." (Emphasis added.) To "raise"

something is "[t]o bring up for discussion or consideration; to introduce or put forward."

Black's Law Dictionary (10th ed. 2014); see also The American Heritage Dictionary,

1454 (5th ed. 2011) (defining "raise" as "[t]o put forward for consideration"). That is, in

ordinary conversation, it is not sensible to conclude that to "raise" a prima facie claim,




                                              - 14 -
which is deemed true until it is disproved, means that the person raising the claim must

also affirmatively prove the claim. The legislature did not say "prove." Utilization of

"raised," coupled with the aforementioned ordinary meaning of "prima facie claim,"

yields clear textual support that the legislature did not intend the person asserting Stand

Your Ground immunity to first prove that prima facie claim of self-defense. Instead, the

text indicates that the legislature intended that the person simply bring that yet to be

disproven prima facie claim of self-defense to a pretrial immunity hearing for the trial

judge to determine, at first glance, if all elements required to demonstrate the particular

self-defense statute are present. This is confirmed by the legislature's refusal to

prescribe an evidentiary "burden of proof" to the person asserting immunity in the Stand

Your Ground statute.

              Instead, section 776.032 prescribes one, and only one, "burden of proof,"

which is set forth in the legislature's 2017 addition of subsection (4) to section 776.032.

That "burden of proof" is placed on the "party seeking to overcome" the "immunity" from

"criminal prosecution," which is, of course, the State. § 776.032(4). We know it is an

evidentiary burden because the legislature told us: it directed that the State must

overcome the immunity "by clear and convincing evidence." § 776.032(4) (emphasis

added).

              Thus, section 776.032(4) plainly states that there is no evidentiary burden

upon the person seeking Stand Your Ground immunity. To interpret the subsection

otherwise would write into the statute a requirement that is not there and quell the

legislature's obvious attempt to upend the supreme court's Bretherick decision, where




                                           - 15 -
our supreme court held that the person seeking Stand Your Ground immunity bore the

burden to prove his immunity by a preponderance of the evidence. 170 So. 3d at 774.

Indeed, we must presume that the legislature understood the plain and ordinary

meaning of the words and phrasing it codified in section 776.032(4). See Ward v. State,

936 So. 2d 1143, 1146 (Fla. 3d DCA 2006) ("[T]he legislature is presumed to know the

meaning of words and the rules of grammar[,] and the court will give the generally

accepted construction to both the phraseology of the act and the manner in which it is

punctuated." (quoting Sailboat Apartment Corp. v. Chase Manhattan Mortg. & Realty

Tr., 363 So. 2d 564, 568 (Fla. 3d DCA 1978))).

              The trial court's ruling that petitioner must present "testimony or physical

evidence . . . subject to cross examination by the [S]tate in order to establish that a

claim for immunity is valid" is a departure from the essential requirements of the law set

forth in the legislature's 2017 amendment to section 776.032. And its interpretation

would effectively revert the burden of proof on the accused to that announced in

Bretherick. Aside from obvious Fifth Amendment issues, it would further lead to an

absurd result where the defendant seeking immunity from criminal prosecution has a

higher pretrial evidentiary burden than a defendant asserting justifiable use of force as

an affirmative defense at trial, where the defendant must present (not raise) a prima

facie case (not claim) of self-defense before the State must prove the nonexistence of

the affirmative defense beyond a reasonable doubt. See Fowler v. State, 921 So. 2d
708, 711 (Fla. 2d DCA 2006). At trial, "[t]he State must prove the defendant's guilt

beyond a reasonable doubt, and when the defendant presents a prima facie case of




                                           - 16 -
self-defense, the State's burden includes 'proving beyond a reasonable doubt that the

defendant did not act in self-defense.' " Id. (quoting Thompson v. State, 552 So. 2d
264, 266 (Fla. 2d DCA 1989)). Also at trial, an accused would obviously not be required

to present evidence, by way of his testimony, to present a prima facie case of self-

defense and support the trial court's charging the jury of the affirmative defense of

justifiable self-defense. Rather, the defendant could elicit testimony supporting

justifiable self-defense through cross-examination of the State's witnesses and point to

facts that create a reasonable doubt that his actions were not justified. See Kilgore v.

State, 271 So. 2d 148, 152 (Fla. 2d DCA 1972) ("If [a]ny evidence of a substantial

character is adduced, either upon cross-examination of State witness or upon direct

examination of the defendant and/or his witnesses, the element of self-defense

becomes an issue, and the jury, as the trier of the facts, should be duly charged as to

the law thereon, because it is the jury's function to determine that issue."). If the

defendant is not required to testify or elicit testimony to present a prima facie case of

self-defense at a trial, it would upend the purpose of the immunity statute if he were

required to testify or elicit testimony to simply raise a prima facie claim of Stand Your

Ground immunity based on self-defense at a pretrial hearing.

              Although we both recognize and appreciate the legitimate concerns raised

by the trial court, its interpretation contravenes the text of section 776.032(4). The

practical and financial impact on both the executive and judicial branches are concerns

for the legislature to address, not the courts.




                                            - 17 -
              We interpret section 776.032(4)'s requirement of a prima facie claim of

self-defense immunity from prosecution to be raised "at a pretrial immunity hearing" to

mean that an accused must simply allege a facially sufficient prima facie claim of

justifiable use of force under chapter 776 in a motion to dismiss filed under rule 3.190(b)

and present argument in support of that motion at a pretrial immunity hearing. While the

addition of subsection (4) to section 776.032 appears to be an obvious response to the

supreme court's decision in Bretherick, the legislature did not alter the procedure for

asserting a claim of self-defense immunity that the supreme court set forth in Dennis.

See City of Hollywood v. Lombardi, 770 So. 2d 1196, 1202 (Fla. 2000) ("[T]he

legislature is presumed to know the judicial constructions of a law when enacting a new

version of that law [and] . . . is presumed to have adopted prior judicial constructions of

a law unless a contrary intention is expressed in the new version." (quoting Brannon v.

Tampa Tribune, 711 So. 2d 97, 100 (Fla. 1st DCA 1998))). We interpret the

legislature's requirement that an accused raise a prima facie claim of immunity at a

pretrial immunity hearing in conformity with the procedure set forth in Dennis.

              In sum, procedurally, a claim for immunity from criminal prosecution

pursuant to section 736.032(4) must first be raised, as petitioner did here, by the

criminal defendant in a pretrial rule 3.190(b) motion to dismiss. The trial court is then to

determine whether, at first glance and assuming all facts as true, the alleged facts set

forth in the motion support the elements of self-defense in either section 776.012,

776.013, or 776.031. If the trial court determines that the defendant's claim of self-

defense satisfies the requirements set forth in the applicable self-defense statute raised




                                           - 18 -
by the accused, the State shall then present clear and convincing evidence to overcome

the self-defense claim.2

              We are mindful that there will be situations where the accused is the only

available witness to the events leading to an act that is claimed to be justifiable use of

force. This may result in great difficultly for the State to overcome the accused's prima

facie claim by clear and convincing evidence.3 But our result here is mandated by the

text of section 776.032(4).4


              2To  the extent that the State asserted below that it could not refute
petitioner's claims without an opportunity to challenge his credibility through cross-
examination, we note that the State would be in the same position if an accused made
pretrial statements consistent with a claim of justifiable use of force and those
statements were presented at trial. In either instance, the State can challenge the
accused's credibility with inconsistent statements and the probability or improbability of
the allegations in light of the circumstances established by other evidence. See, e.g.,
Leasure v. State, 105 So. 3d 5, 14 (Fla. 2d DCA 2012) ("[E]ven when there are no other
witnesses to the events besides the defendant, a jury is not required to accept the
defendant's testimony in support of her self-defense theory as true. Instead, it must
consider the probability or improbability of the defendant's credibility in light of the
circumstances established by other evidence." (citations omitted)).
              3The   legislature has imposed a lesser burden on the State—clear and
convincing evidence—at a pretrial immunity hearing (with or without the defendant
testifying) than during trial. If the State cannot overcome an accused's claim of
immunity by clear and convincing evidence at a pretrial immunity hearing, it is less likely
it can prove beyond a reasonable doubt at trial that the same acts were not justifiable
self-defense.
              4In  Langel v. State, 255 So. 3d 359, 362-363 (Fla. 4th DCA 2018), the
Fourth District explained that raising a prima facie claim of self-defense immunity from
criminal prosecution under section 776.032(4) ordinarily "require[s] the defendant to
testify or to otherwise present or point to evidence from which the elements for
justifiable use of force can be inferred." Because the petitioner in Langel was seeking
retroactive application of the 2017 amendment to section 776.032(4) and the Fourth
District had already determined that the amendment cannot be applied retroactively in
Hight v. State, 253 So. 3d 1137 (Fla. 4th DCA 2018), this language from Langel is dicta.
See Lewis v. State, 34 So. 3d 183, 186 (Fla. 1st DCA 2010) ("When a court makes a



                                           - 19 -
               Should our interpretation of the text of section 776.032(4) not reflect the

legislature's intent, it is up to the legislature to clarify its intent by amending the statute.

Unless and until that occurs, courts are duty bound to carry out the legislative intent by

mandating that the State bear the evidentiary burden of overcoming, by bringing forth

clear and convincing evidence, an accused's facially sufficient, prima facie claim of self-

defense immunity from criminal prosecution at a pretrial hearing.

               Accordingly, we grant the petition and quash the trial court's order

summarily denying the motion to dismiss.5

               Petition granted; order quashed.



LaROSE, C.J., and NORTHCUTT J., Concur.




pronouncement of law that is ultimately immaterial to the outcome of the case, it cannot
be said to be part of the holding in the case."). To the extent that this language can be
interpreted to be contrary to our holding in this case, however, we note that the Langel
court explicitly rejected the definition of "prima facie case" requiring "production of
enough evidence to allow the fact-trier to infer the fact at issue and rule in the party's
favor" when interpreting subsection (4) of 776.032. Langel, 225 So. 3d at 362 n.2
(emphasis added). Instead, the Fourth District, consistent with our opinion, interpreted
"prima facie case" to require "[t]he establishment of a legally required rebuttable
presumption." Id. Thus, the Langel court was merely acknowledging that, in some
cases, a defendant may wish to testify to establish his claim of Stand Your Ground
immunity.
               5Weexpress no opinion as to the facial sufficiency of petitioner's claim. It
shall be evaluated by the trial court in the first instance.



                                             - 20 -